374 U.S. 506
83 S. Ct. 1881
10 L. Ed. 2d 1046
Francis C. HOLMESv.Louie L. WAINWRIGHT.
No. 780, Misc.
Supreme Court of the United States
June 17, 1963

Francis C. Holmes, pro se.
Richard W. Ervin, Atty. Gen. of Florida, and James G. Mahorner, Asst. Atty. Gen., for respondent.
On Petition for Writ of Certiorari to the Supreme Court of Florida.
PER CURIAM.


1
The motion for leave to proceed in forma pauperis and the petition for writ of certiorari are granted. The judgment is vacated and the case is remanded for further consideration in light of Gideon v. Wainwright, 372 U.S. 335, 83 S. Ct. 792, 9 L. Ed. 2d 799.